VICKERY, P. J.:
Epitomized Opinion
McNeeley was convicted in the Municipal Court of Cleveland for driving an automobile at the rate of 50 or 60 miles an hour through the streets of the City of Cleveland. A traffic officer testified that Mc-Neeley had passed him while driving at a rate of 50 or 58 miles an hour. The policeman also identified the qar and also McNeeley as being the driver of the car. On the other hand, McNeeley testified,, as did two other witnesses, that his car was stolen from in front of a friend’s home while he was. spending the evening. The evidence also tepded to show that the abandoned car was found in Lakewood the next day. As the trial judge overruled a motion for a new tral, error was prosecuted¡to the Court of Appeals. In reversing the judgment, the Court of Appeals held:
1. That the judgment was clearly against the weight of the evidence and for that reason the ease must be reversed.